                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


PRECIOUS SHAVON SCOTT,

             Plaintiff,

v.                                        Civil Action No. 5:18CV158
                                                             (STAMP)
COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


                      MEMORANDUM OPINION AND ORDER
             DENYING PLAINTIFF’S MOTION TO AMEND COMPLAINT

                            I.   Background

     The pro se plaintiff, Precious S. Scott (“Scott”), filed a

complaint in this Court seeking “to obtain judicial review and or

to have this matter reassigned to the West Virginia Administrative

Law Judge [] for reconsideration of the final decision by the

Commissioner of Social Security [] in the state of Louisiana.” ECF

No. 1-1 at 1.      In addition, plaintiff Scott filed a motion to

remand, in which she reiterates the claims made in her initial

complaint.     ECF No. 7.   Plaintiff Scott then filed a motion and

memorandum to “amend her motion for remand.”    ECF No. 26.   In that

motion (ECF No. 26), plaintiff Scott requests:

     1.   That Nancy A Berryhill, Acting Commissioner of
     Social Security surrenders the medical records obtained
     from both Claiborne Memorial Medical Center for ‘2013’
     located at 620 E College St. Homer, LA 71040 Phone: (318)
     927-2024 and acknowledged [p]laintiff’s onset of
     [s]econdary [p]rogressive [m]ultiple [s]clerosis as well
     as, the [m]edical records from Glenwood Regional Medical
     Center ‘2013’ at 503 McMilan Rd. West Monroe, LA 71291
     Phone: (318)329-4200 which indicates that she was
     falling.
     2.   The [p]laintiff, [p]rays that her pain and suffering
     for the time that she was denied benefits is reimbursed
     with compound interest.

     3.   Also reimbursement for the total period of time in
     which the plaintiff has been sanctioned with compound
     interest.

     4.   Plaintiff request relief from all court costs, fees
     and any other expenses incurred during litigation.

     5.   Plaintiff   request   reimbursement   of expenses.
     Plaintiff had to relocate from Tucson, Az. to Monroe,
     LA., with family due to her benefits being sanctioned.
     She was homeless, because she could no longer afford to
     pay for housing, vitamin regimen, food, clothing and
     hygiene products.

Id. at 1. In addition, plaintiff Scott alleges that “she was never

aware of a reevaluation process nor was she notified of any

appointment to perform the process.              It was [not] until a new

Social Security employee asked why [p]laintiff continually signed

waivers rather than applying for a new case; indicating the

diagnoses    of    [m]ultiple    [s]clerosis     .   .    .     Due   to    numerous

representatives/supervisors         neglecting       to    properly     inform   the

[p]laintiff       of   the   process/procedures      the      [p]laintiff    signed

waivers unnecessarily.” Id. at 2. Plaintiff Scott then sets forth

the nature of the case and provides a statement of facts, and

reiterates her requests for relief.         Id. at 2-4.

     On     January      30,    2019,   defendant         Nancy    A.      Berryhill

(“Berryhill”), Acting Commissioner of Social Security, filed a

response in opposition to plaintiff’s motion to amend, wherein

defendant Berryhill asserts that: (1) plaintiff improperly seeks to


                                        2
supplement the administrative record; (2) plaintiff improperly

seeks payment for pain and suffering; (3) plaintiff improperly

seeks payment for compound interest; (4) plaintiff improperly

requests to proceed in forma pauperis; and (5) plaintiff improperly

seeks reimbursement of expenses.         ECF No. 30 at 1-5.

     Plaintiff Scott did not file a reply to defendant’s response

in opposition to plaintiff’s motion to amend.

     For the reasons that follow, this Court denies plaintiff

Scott’s motion to amend complaint (ECF No. 26).         To the extent all

of plaintiff’s claims are not allowable under law, they are denied

as futile.

                             II.   Discussion

A.   Plaintiff  Scott       improperly     seeks   to    supplement    the
administrative record.

     Title 20, Code of Federal Regulations, Section 404.970 (2017)

governs the circumstances under which the Appeals Council is to

review a decision of the Administrative Law Judge (“ALJ”).            This

provision states:

     (a)     The Appeals Council will review a case if —

             (1) There    appears   to  be   an   abuse of
             discretion by the administrative law judge;

             (2)   There is an error of law;

             (3) The action, findings or conclusions of
             the administrative law judge are not supported
             by substantial evidence;




                                     3
          (4) There is a broad policy or procedural
          issue that may affect the general public
          interest; or

          (5) Subject to paragraph (b) of this section,
          the Appeals    Council    receives additional
          evidence that is new, material, and relates to
          the period on or before the date of the
          hearing decision, and there is a reasonable
          probability that the additional evidence would
          change the outcome of the decision.

20 C.F.R. § 404.970

     Moreover, 42 U.S.C. § 405(g) states in pertinent part:

          The court may, on motion of the Commissioner of
     Social Security made for good cause shown before the
     Commissioner files the Commissioner’s answer, remand the
     case to the Commissioner of Social Security for further
     action by the Commissioner of Social Security, and it may
     at any time order additional evidence to be taken before
     the Commissioner of Social Security, but only upon a
     showing that there is new evidence which is material and
     that there is good cause for the failure to incorporate
     such evidence into the record in a prior proceeding; and
     the Commissioner of Social Security shall, after the case
     is remanded, and after hearing such additional evidence
     if so ordered, modify or affirm the Commissioner’s
     findings of fact or the Commissioner’s decision, or both,
     and shall file with the court any such additional and
     modified findings of fact and decision, and, in any case
     in which the Commissioner has not made a decision fully
     favorable to the individual, a transcript of the
     additional record and testimony upon which the
     Commissioner’s action in modifying or affirming was
     based. Such additional or modified findings of fact and
     decision shall be reviewable only to the extent provided
     for review of the original findings of fact and decision.

42 U.S.C. § 405(g).

     Plaintiff Scott requests that defendant Berryhill “surrender[]

the medical records obtained from both Claiborne Memorial Medical

Center for ‘2013’ located at 620 E[.] College St. Homer, LA 71040


                                4
.   .    .   and    acknowledge    [p]laintiff’s     onset    of    [s]econdary

[p]rogressive [m]ultiple [s]clerosis as well as, the [m]edical

records      from   Glenwood   Regional    Medical   Center   ‘2013’      at    503

McMillan Rd. West Monroe, LA 71291 . . . which indicates that she

was falling.”       ECF No. 26 at 1.   However, defendant indicates that

such documents are not present in the administrative record.                   Even

if the documents exist, in light of the aforementioned statutory

provisions, this Court would deny plaintiff Scott’s request to

supplement the administrative record since good cause has not been

demonstrated.       Further, this Court will not obtain and consider

other potential sources of medical records that plaintiff Scott has

not produced to the agency, since it is the plaintiff who is

responsible for “submit[ting] all evidence known . . . that relates

to whether or not [she is] . . . disabled.             This duty is ongoing

and requires [the plaintiff] to disclose any additional related

evidence about which [she] become[s] aware.            This duty applies at

each level of the administrative review process . . . if the

evidence relates to the period on or before the date of the

administrative       law   judge   hearing   decision.”       See    20   C.F.R.

§ 404.1512(a).

B.   Plaintiff Scott improperly seeks payment                  for     pain and
suffering, compound interest, and other expenses.

        Nothing in 42 U.S.C. § 7 or 20 C.F.R. § 3 provides the relief

plaintiff Scott is seeking.        Therefore, plaintiff Scott’s requests



                                       5
for payments for pain and suffering, compound interest, and other

expenses are denied.

     Moreover, defendant is correct in concluding that to the

extent that plaintiff Scott’s request for compensation for pain and

suffering can be construed as arising under the Federal Tort Claims

Act (“FTCA”), it is barred since the FTCA requires the plaintiff to

exhaust her administrative remedies prior to bringing her claims in

federal district court.      See 28 U.S.C. § 2675(a) (“An action shall

not be instituted upon a claim against the United States for money

damages for injury or loss of property or personal injury or death

caused by the negligent or wrongful act or omission of any employee

of the Government while acting within the scope of his office or

employment, unless the claimant shall have first presented the

claim to the appropriate Federal agency and his claim shall have

been finally denied by the agency in writing and sent by certified

or registered mail.”).

C.   Plaintiff   Scott     improperly   requests   to   proceed   in   forma
pauperis.

     As   indicated   by   defendant    Berryhill,   this   Court   already

granted plaintiff Scott’s previous motion to proceed in forma

pauperis, thereby permitting plaintiff Scott to proceed without

prepayment of costs and fees.           See ECF No. 4.      To the extent

plaintiff Scott seeks payment for all court costs and fees, the

proper method to make such a request is through a separate motion,



                                    6
not through amendment of her complaint.       Therefore, plaintiff

Scott’s request to proceed in forma pauperis is denied.

                         III.   Conclusion

     For the reasons stated above, plaintiff Scott’s motion to

amend complaint (ECF No. 26) is DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein.

     DATED:    February 12, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                   7
